         Case 1:21-cr-00499-PAE Document 58 Filed 09/03/21 Page 1 of 5




                                         September 2, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

      Re: United States v. Donnell Bruns, 21 Cr. 499 (PAE)

Your Honor:

       I represent Donnell Bruns in the above-captioned case and I write respectfully to
request authorization for a CJA expenditure of approximately $700 to purchase a laptop
that my client can use to review discovery and which, later, can be turned over to the
Administrative Office of the United States Courts to be used by defendants in future
cases.

       Much of the discovery that the government intends to produce consists of video
and audio that can only be viewed and heard on a computer. Some of it will be marked as
Sensitive Disclosure Material, meaning that Mr. Bruns can only review it in the presence
of counsel or a paralegal. Mr. Bruns does not have a computer. The government will
permit me to let a paralegal Zoom with Mr. Bruns and share her screen, allowing Mr.
Bruns to review discovery in her presence without possessing it himself or being able to
copy it. This procedure complies with the terms in the Protective Order, Dkt. 54.

        I conferred with Alan Nelson, and he believes this is an appropriate case for the
laptop pilot project. In the past, I have had a laptop shipped directly to my client, who
then returned it to me upon sentencing and I then provided it to Mr. Nelson for use in
future cases. Mr. Nelson tells me that all available laptops are presently in use. I spoke
with Julie de Almeida, a coordinating discovery attorney, who identified a laptop she
believes is appropriate for these purposes – a Lenovo Idea Pad with 16 gigabytes of
RAM. Ms. de Almeida advises that the Administrative Office of the United States Courts
has been satisfied with this model as sufficient to be used in multiple subsequent cases
for the coming years.
        Case 1:21-cr-00499-PAE Document 58 Filed 09/03/21 Page 2 of 5

Hon. Paul A. Engelmayer
September 2, 2021
Page 2

       For the foregoing reasons, I respectfully request authorization for a CJA
expenditure of approximately $700 to purchase a laptop for Mr. Bruns to use to review
discovery and to return for future CJA use at a later time. I have attached a proposed
order modeled on one signed recently by the Honorable Denise L. Cote in United States
v. Uko, 20 Cr. 179 (DLC) (S.D.N.Y. Feb. 5, 2020), Dkt. 163. I am available to answer
any questions. Thank you for your consideration.

                                        Respectfully submitted,

                                        /s/ Benjamin Silverman
                                        Benjamin Silverman

cc: Counsel of record (by ECF)




                     GRANTED. The Clerk of Court is requested to terminate the
                     motion at Dkt. No. 57.
                                                                      9/3/2021
                                     SO ORDERED.

                                                    
                                                 __________________________________
                                                       PAUL A. ENGELMAYER
                                                       United States District Judge
Case 1:21-cr-00499-PAE Document 57
                                58 Filed 09/02/21
                                         09/03/21 Page 3 of 5




                Exhibit A
           Case 1:21-cr-00499-PAE Document 57
                                           58 Filed 09/02/21
                                                    09/03/21 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
UNITED STATES OF AMERICA,                            :          21 Cr. 499 (PAE)
                                                     :
 -against-                                                      [Proposed] Order
                                                    :
DONNELL BRUNS,
                                                    :
                 Defendant.
---------------------------------------------------x

PAUL A. ENGELMAYER, District Judge:

        On September 2, 2021, CJA counsel requested approval for the use of CJA funds

to purchase a laptop for defendant Donnell Bruns to review discovery materials produced

by the government. Defense counsel represents that without this laptop the defendant will

be unable to review effectively the discovery material that the Government has produced.

It is hereby

        ORDERED that defense counsel’s request for CJA funds to purchase a laptop for

the defendant to review discovery is granted.

        IT IS FURTHER ORDERED that the defendant shall abide by the terms of the

Protective Order concerning all Disclosure Material and Sensitive Disclosure Material (as

those terms are defined in the Protective Order) placed on the laptop.

        IT IS FURTHER ORDERED that the defendant may not use the laptop for any

purpose other than reviewing discovery materials produced in this case, for

communicating with his CJA counsel, and for other communications relating to his

defense in this case.
           Case 1:21-cr-00499-PAE Document 57
                                           58 Filed 09/02/21
                                                    09/03/21 Page 5 of 5




         IT IS FURTHER ORDERED that no later than the conclusion of the proceedings

against the defendant in the district court, whether through dismissal of the charges

against the defendant or the sentencing of the defendant, the defendant shall return the

laptop to his counsel, who will promptly provide it to the Administrative Office of the

U.S. Courts. If the defendant is convicted following a trial, however, he may retain the

laptop during any appeal.

         SO ORDERED.


Dated:     New York, New York
           September ___, 2021

                                          ______________________________
                                          HONORABLE PAUL A. ENGELMAYER
                                          United States District Judge




                                             2
